688 N.W.2d 91 (2004)
GOYETTE MECHANICAL CO.
v.
WASHTENAW COMMUNITY COLLEGE.
125341.
Supreme Court of Michigan.
October 28, 2004.
SC: 125341. COA: 238627.
On order of the Court, the motion to file brief amicus curiae in support of motion for reconsideration is GRANTED. The motion for reconsideration of this Court's order of May 28, 2004 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
KELLY, J., would grant reconsideration and, on reconsideration, would grant leave to appeal.